        Case 1:20-cv-03345-LTS-OTW Document 24 Filed 08/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JARED J. GROGAN,                                               :
                                                               :
                                       Plaintiff,              :   20-CV-3345 (LTS) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
NEW YORK UNIVERSITY and NYU IN ABU
                                                               :
DHABI CORPORATION,
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed pro se Plaintiff’s letters (ECF 19-23) regarding Plaintiff’s

attempts to effect service of process on defendant New York University (“NYU”) and requesting

permission to effect service through alternative means, specifically through email to NYU’s

President, Andrew Hamilton. On May 4, 2021, Judge Swain ruled on a similar request by

Plaintiff by re-opening this action (which was dismissed without prejudice on April 14, 2021 for

failure to prosecute), extending the time to effect service on NYU and co-defendant NYU in Abu

Dhabi Corporation to June 30, 2021, and denying without prejudice Plaintiff’s request for

alternative service. Plaintiff’s subsequent filings report service on NYU in Abu Dhabi

Corporation through the Secretary of State on June 24, 2021 and an unsuccessful attempt to

serve NYU on June 25, 2021. (ECF 22).1

         In light of Plaintiff’s pro se status, documented attempts to serve NYU, and ongoing

health issues, the Court will sua sponte GRANT Plaintiff another extension, until September 24,


1
 Plaintiff’s filings also report phone calls made to NYU’s Office of General Counsel on June 25, 2021 and/or June
28, 2021 and an email to NYU’s Office of General Counsel on June 29, 2021. (ECF 20-2; ECF 21; ECF 22 at 2).
       Case 1:20-cv-03345-LTS-OTW Document 24 Filed 08/05/21 Page 2 of 3




2021, to effectuate service of process. Plaintiff is directed to timely resume attempts to serve

NYU and not wait until the days immediately preceding the September 24, 2021 deadline.

However, Plaintiff’s request to serve NYU through email is again DENIED without prejudice.

         A plaintiff seeking to effect service of process by alternative means must make a

showing that statutorily prescribed methods of service are “impracticable.” See Snyder v.

Alternate Energy Inc., 19 Misc. 3d 954, 959, 857 N.Y.S.2d 442, 446 (Civ. Ct. 2008); see also TAGC

Mgmt., LLC v. Lehman, 842 F. Supp. 2d 575, 585 (S.D.N.Y. 2012). Plaintiff has not demonstrated

that it would be impracticable to serve NYU by all traditional methods of service authorized by

law. For example, although attempts at in-person service at 70 Washington Square South, New

York, NY 10012 have been unsuccessful, Plaintiff has not demonstrated that it is impracticable

to “deliver[] a copy of the summons and of the complaint to an officer [such as President

Hamilton], a managing or general agent, or any other agent authorized by appointment or by

law to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B); see N.Y.C.P.L.R. § 311. Additionally,

Plaintiff has not shown that he cannot effect service through mail, following the procedures set

out by N.Y.C.P.L.R. § 312-a. See Fed. R. Civ. P. 4(h)(1)(A) & 4(e)(1) (permitting service pursuant

to the law of either the state in which the district court sits or in which service is effected). The

Court notes that NYU has been served by such means during the course of the COVID-19

pandemic, including in cases with pro se plaintiffs.2 To the extent that Plaintiff has questions

regarding service of process, he is directed to contact the Court’s Pro Se Intake Unit


2
  See Belanger v. New York University et al, 1:21-cv-01644-GHW-JLC (Affidavit of Service filed as ECF 10); Morren v.
New York University et al, 1:20-cv-10802-JPC-OTW (Statement of Service by Mail and Acnkowledgment of Receipt
filed as ECF 10). Separately, the Court notes that NYU’s website states that, in fall 2021,“NYU will resume in-person
classroom instruction and most other pre-COVID activities, and administrative offices will begin in-person
operations again.” See NYU, “NYU Returns: Summer and Fall 2021,” https://www.nyu.edu/life/safety-health-
wellness/coronavirus-information.html.

                                                          2
      Case 1:20-cv-03345-LTS-OTW Document 24 Filed 08/05/21 Page 3 of 3




(https://www.nysd.uscourts.gov/prose; 212-805-0175) or the New York Legal Assistance

Group’s Pro Se Clinic (https://nylag.org/pro-se-clinic; 212-659-6190).

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: August 5, 2021                                     Ona T. Wang
       New York, New York                                 United States Magistrate Judge




                                                 3
